Citation Nr: 0720444	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-32 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right arm disorder due to VA 
hospitalization or medical or surgical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file reflects that the appellant's 
original claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right arm disorder was 
received by VA in January 1983; however, this claim was not 
adjudicated and the veteran was not provided a rating 
decision until February 2003.  

Inasmuch as this claim was initially received in January 
1983, the statutory law governing this claim provides that, 
where it is determined that there is additional disability 
resulting from disease or injury, or aggravation of an 
injury, as a result of VA hospitalization or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if the disability were service-connected.  
38 U.S.C.A. § 1151; see also 38 C.F.R. §§ 3.358(a), 3.800(a).  
Under the provisions of 38 U.S.C.A. § 1151, for claims filed 
on or after October 1, 1997, benefits are precluded in the 
absence of evidence of VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996).  
Thus, with a January 1983 filing, evidence of VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA is 
NOT required in this case for the veteran to prevail, if the 
evidence were to establish additional disability which was 
caused by hospital care, or by medical or surgical treatment.  
This claim must be adjudicated in accordance with the version 
of 38 U.S.C.A. § 1151 in effect prior to October 1997.  See 
VAOPGCPREC 40-97.

In addition, a review of the record reveals that the RO was 
unable to obtain copies of treatment records relating to the 
1976 cardiac catheterization at the Miami VA Medical Center 
(VAMC) or subsequent follow-up treatment records.  The 
veteran has submitted a register of his VA outpatient clinic 
appointments from November 1976 to September 1978.  Also of 
record are copies of examination reports, conducted at the 
Northport VA hospital in August 1983, and a statement from 
the veteran's private physician which notes that "[i]t is 
possible to get cellulitis in the arm from catheterization."  
Although numerous responses from the Miami VAMC reflect that 
they are unable to locate the requested archived records; the 
Board is of the opinion that a search for hospitalization and 
clinical records at the VA medical facilities located in 
Miami and West Palm Beach, Florida, and Northport, New York, 
where the veteran has received treatment, should be 
performed.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
RO or the AMC should ensure that the 
letter informs the veteran of the 
evidence required to substantiate a claim 
for compensation under 38 U.S.C.A. § 1151 
as it existed prior to amendment in 1997.  

2.  Request that an additional search be 
conducted for surgical and clinical 
records associated with the 1976 cardiac 
catheterization, with specific emphasis 
being placed upon obtaining the surgical 
report, the nursing notes, and any 
follow-up treatment notes.  If no records 
are available, it should be so stated, 
with an explanation as to what attempts 
were made to obtain the requested 
records.  Responses from the VA medical 
facilities located in Miami and West Palm 
Beach, Florida, and Northport, New York, 
should be obtained.  

3.  Thereafter, the veteran should be 
scheduled for an examination by an 
appropriate specialist for an opinion as 
to whether it is as likely as not that he 
has any additional disability due to 
cardiac catheterization that was (A) not 
merely coincidental with the VA 
treatment, (B) was not the continuance or 
natural progress of diseases or injuries 
for which VA treatment was authorized, or 
(C) was not the certain or near certain 
result of the VA hospitalization or 
medical or surgical treatment.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinion given and reconcile the 
opinion with the other medical evidence 
of record.  It is important to note that 
while there must be a causal relationship 
to VA treatment, the applicable law in 
this case does not require negligence, 
and, therefore, "fault," 
"foreseeability," or any other matter 
involving medical "negligence" is not 
at issue. 

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





